DETAILED ACTION
Claims 1-30 are considered in this office action. Claims 1-30 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-9; 11, 14, 16-19, 21, 24, and 26-29 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Brown et al. (US2016/0327959) and here in after will be referred as Brown. 

Regarding Claim 1, Brown teaches an unmanned aerial vehicle (UAV) system comprising one or more processors comprising hardware, the one or more processors configured to perform operations comprising (Para [0054] Line 1-10 also see Fig. 3 : “As shown in FIG. 3, the drone control system 300 comprises a controller 310, a network interface 320, a flight path selection/generation engine 330, a drone wireless communication interface 340, a storage interface 350, a docking station interface 360, drone monitoring and control engine 370, and various data storages 352-358 as will be described hereafter.”): 
determining a geofence boundary for an area to be inspected by the UAV, wherein flight operations of the UAV in the area are limited to locations within the geofence (Fig 4A and Fig 5 Step # 502 and “ [0086]As shown in this example embodiment, the operation starts with the identification of the geographic region/area (SA) to be monitored (step 502)”: here the geofence boundary is SA and flight path TP1 as shown in Fig 4 A is limited in this area SA); 

determining a flight pattern for the area according to the geofence boundary, the flight pattern including a plurality of inspection legs being substantially parallel to one another, in which adjacent inspection legs being separated, by a particular width, wherein at least a first set of two adjacent inspection legs are to be traversed in the same direction by the UAV, wherein each inspection leg is associated with the UAV performing an aerial inspection of the area along the inspection leg (Fig 4 A and 4 B # UAV = D1-DN : it shows the legs as disclosed in the pending application figures describing the flight path); 

and autonomously navigating the UAV according to the determined flight pattern (Para [0071] Line 1-3 : “The drones 344 are any unmanned vehicles that may implement autonomous or semi-autonomous paths of motion within a geographic region and/or area.”), and obtaining sensor data of the area while the UAV navigates along each inspection leg (Para [0087] Line 1-6 : “While the drone operates, data may be received from the drone via a secured wireless communication (step 512). This data may include the data collected for monitoring the geographic region/area SA and/or operational data of the drone for purposes of monitoring the operation of the drone to ensure proper performance of the drone”).
Similarly Claims 11 and 21 are rejected on the same rational as Claim 1 above is.

Regarding Claim 4, Brown teaches the system of claim 1, the operations further comprising: determining a navigation order for each inspection leg (Fig 4 A and Fig 4B: here navigation order is the flight path).
Similarly Claims 14 and 24 are rejected on the same rational as Claim 4 above is.

Regarding Claim 6, Brown teaches the system of claim 1. Brown also teaches the operations further comprising: navigating the UAV along a first inspection leg in a first direction to an end of the first inspection leg; navigating the UAV to a third inspection leg, the third inspection leg being non- adjacent to the first inspection leg; navigating the UAV in a second direction opposite the first direction along the third inspection leg and to an end of the third inspection leg; and navigating the UAV to the second inspection leg, and navigating the UAV along the second inspection leg and to an end of the second inspection leg in the same direction as the first direction (Fig 4 A and B).
Similarly Claims 16 and 26 are rejected on the same rational as Claim 6 above is.

Regarding Claim 7, Brown teaches the system of claim 1. Brown implicitly  teaches, wherein determining a flight pattern comprises: a first inspection leg for navigation by the UAV to be flown in a first direction along the first inspection leg; a curved segment at the end of the first inspection leg connecting the first inspection leg to a fourth inspection leg, the fourth leg to be 

    PNG
    media_image1.png
    583
    789
    media_image1.png
    Greyscale

Similarly Claims 17 and 27 are rejected on the same rational as Claim 7 above is.

Regarding Claim 8, Brown teaches the system of claim 1. Brown also teaches wherein the flight pattern further comprises at least a second set of two adjacent inspection legs that are to be traversed in an opposite direction than the first set (Fig 4A).
Similarly Claims 18 and 28 are rejected on the same rational.

Regarding Claim 9, Brown teaches the system of claim 1. Brown also teaches wherein the flight pattern includes the UAV performing from a take-off location a flight to an enroute spiral to orient the UAV along a direction of an initial leg of the flight pattern (Fig 4A and 4 B).
Similarly Claims 19 and 29 are rejected on the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 12, 15, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Arbeit et al. (US2015/0066248) and herein after will be referred as Arbeit.

Regarding Claim 2, Brown teaches the system of claim 1, Brown also teaches selecting a particular UAV to perform an inspection for the area (Fig 5 Step # 504).  
Brown may not expressly teaches determining the navigation order of each inspection leg based on a turning radius associated with the selected UAV.
Arbeit teaches determining the navigation order of each inspection leg based on a turning radius associated with the selected UAV (Para [0055] Line 1-3 : “the control system can take into account a minimum turn radius of a UAV when creating the flight path 705. Referring to FIG. 7A, the waypoint 706 b is not located in the search region immediately next to the no-fly zone 707. The location of waypoint 706 b may be determined such that, based on the minimum turn rate of the UAV, the UAV can fly from the waypoint 706 b to the waypoint 706 c without entering the no-fly zone 707”).

	
Similarly Claims 12 and 22 are rejected on the same rational.

Regarding Claim 5, Brown teaches the system of claim 1. Brown may not expressly teaches wherein the flight pattern includes a plurality of curved sections connecting the respective inspection legs, the sections constrained by a minimum turning radius of the UAV used for the inspection.
Arbeit teaches the flight pattern includes a plurality of curved sections connecting the respective inspection legs, the sections constrained by a minimum turning radius of the UAV used for the inspection (Para [0055] Line 8-13 and also see fig 7B : “FIG. 7B depicts a portion of the topographical map 700 showing a closer view of waypoints 706 a-706 c. In the flight path 705 between waypoint 706 b and waypoint 706 c, the flight path 705 makes several turns, keeping within the minimum turn rate of the UAV, to avoid the no-fly zone 707”).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brown to incorporate the teachings of Arbeit to include the flight pattern includes a plurality of curved sections connecting the respective inspection legs, the sections constrained by a minimum turning radius of the UAV used for the inspection. Doing so would more effectively inspect the selected area. 

Similarly Claims 15 and 25 are rejected on the same rational.

Claims 3, 10, 13, 20, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kugelmass (US2014/0316616) and herein after will be referred as Kugelmass.

Regarding Claim 3, Brown teaches the system of claim 1, Brown may not expressly teaches the operations further comprising: determining measurements associated with wind affecting the flight of the UAV; based on the determined measurements, modifying flight maneuvering of the UAV to change the orientation of the UAV, and capturing a digital image; and after capturing the digital image, returning the UAV to the path of the then current inspection leg.

Kugelmass teaches determining measurements associated with wind affecting the image capture functionality of the UAV (Para [0044] “In yet another example, as wind conditions change locally, Block S160 modifies the image capture rate (i.e., image density) and cutback distance (i.e., distance between long legs of a serpentine) of the respective flight path of the UAV, as shown in FIG. 3”)
; based on the determined measurements, modifying flight maneuvering of the UAV to change the orientation of the UAV, and to capture a digital image and after capturing the digital image, returning the UAV to the path of the then current inspection leg (Para [0044] Line 7-14 : “Block S160 can thus adjust the image capture rate and cutback distance to maintain a predefined overlap of subsequent images (e.g., 50%). In particular, for greater crosswinds perpendicular to the flight path, the UAV can orient at a greater angle from the flight path to compensate for the crosswind, and Block S160 can reduce image capture rate and decrease cutback distance accordingly” : here when it is determined there is wind affecting the image taking capability of the drone then it can change capture rate); 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brown to incorporate the teachings of Kugelmass to include determining measurements associated with wind affecting the flight of the UAV; based on the determined measurements, modifying flight maneuvering of the UAV to change the orientation of the UAV, and capturing a digital image and after capturing the digital image, returning the UAV to the path of the then current inspection leg. Doing so would more effectively inspect the selected area. 

Similarly Claims 13 and 23 are rejected on the same rational.

Regarding Claim 10, Brown teaches the system of claim 1. Brown may not expressly teaches, the operations further comprising: determining the particular width between inspection legs based on configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV.
Kugelmass teaches the operations further comprising: determining the particular width between inspection legs based on configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV (Para [0078] Line 1-10 : “Block S230 can also account for imaging capabilities of the UAV selected or allocated for the mission when generating the flight path, such as zoom, focus, resolution, sharpness, image quality, and/or image range capabilities of the UAV. For example, Block S230 can receive a flight altitude from Block S240, define a 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Brown to incorporate the teachings of Kugelmass to include the operations further comprising: determining the particular width between inspection legs based on configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV. Doing so would more effectively inspect the selected area. 

Similarly Claims 20 and 30 are rejected on the same rational.

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
The applicant argues that , “Brown is specifically directed to randomization of flight path selection, such as in order to prevent a security monitoring system using UAVs from being predictable. Applicant, however, teaches determining a UAV flight plan for inspection of an area in which the locations within the area over which the UAV can fly are limited by a geofence boundary used to determine the flight plan.” The examiner does not agree with the applicant assertion. Brown states in Para [0021] The flight paths that are generated or selected preferably provide for complete surveillance coverage of a specified geographic region within a geographic area of interest, i.e. all regions of the geographic area are covered by the zones of surveillance associated with the drones. i.e. the flight path covers the entire area which is marked by the geofence as claimed in the applicant’s invention. Yes the prior art Brown does state in Para [0018] that pre-determined flight paths may be stored in the system with the system selecting one based on a random or pseudo-random basis to be assigned to a particular drone. But the end goal is still achieved which is cover the entire area whether it is inspecting or performing surveillance.  As you can see in Fig 4A reproduced below from Brown , it clearly discloses an entire area which is defined by a geofence #SA, and the flight path Tp1and a drone #D1 which covers the entire area. Also in Para [0079] “Thus, it can be seen that the flight path Tp1 is specified such that the zone of surveillance Z of the drone D1 as the drone D1 traverses the path Tp1 covers a majority or maximum amount of the geographic area SA.” 


    PNG
    media_image2.png
    509
    617
    media_image2.png
    Greyscale
 

. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668